 


114 HR 2292 IH: Preserving Rehabilitation Innovation Centers Act of 2015
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2292 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Olson (for himself, Mr. Gene Green of Texas, Mr. Dold, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to preserve access to rehabilitation innovation centers under the Medicare program. 
 
 
1.Short titleThis Act may be cited as the Preserving Rehabilitation Innovation Centers Act of 2015. 2.FindingsCongress makes the following findings:
(1)In the United States, there are an estimated 1,181 inpatient rehabilitation facilities. Among these facilities is a small group of inpatient rehabilitation institutions that are contributing to the future of rehabilitation care medicine, as well as to patient recovery, scientific innovation, and quality of life. (2)This unique category of inpatient rehabilitation institutions treats the most complex patient conditions, such as traumatic brain injury, stroke, spinal cord injury, childhood disease, burns, and wartime injuries.
(3)These leading inpatient rehabilitation institutions are all not-for-profit or Government-owned institutions and serve a high volume of Medicare or Medicaid beneficiaries. (4)These leading inpatient rehabilitation institutions have been recognized by the Federal Government for their contributions to cutting-edge research to develop solutions that enhance quality of care, improve patient outcomes, and reduce health care costs.
(5)These leading inpatient rehabilitation institutions help to improve the practice and standard of rehabilitation medicine across the Nation in urban, suburban, and rural communities by training physicians, medical students, and other clinicians, and providing care to patients from all 50 States. (6)It is vital that these leading inpatient rehabilitation institutions are supported so they can continue to lead the Nation’s efforts to—
(A)advance integrated, multidisciplinary rehabilitation research; (B)provide cutting-edge medical care to the most complex rehabilitation patients;
(C)serve as education and training facilities for the physicians, nurses, and other health professionals who serve rehabilitation patients; (D)ensure Medicare and Medicaid beneficiaries receive state-of-the-art, high-quality rehabilitation care by developing and disseminating best practices and advancing the quality of care utilized by post-acute providers in all 50 States; and
(E)support other inpatient rehabilitation institutions in rural areas to help ensure access to quality post-acute care for patients living in these communities. 3.Indirect costs payment for rehabilitation innovation centers (a)In generalSection 1886(j) of the Social Security Act (42 U.S.C. 1395ww(j)) is amended—
(1)by redesignating paragraph (8) as paragraph (9); and (2)by inserting after paragraph (7) the following new paragraph:

(8)Indirect costs payment for rehabilitation innovation centers
(A)Study relating to additional payments to rehabilitation innovation centers to account for higher costs; authority to increase payments
(i)StudyNot later than July 1, 2017, the Secretary shall conduct a study to determine whether there should be an increase in the prospective payment rate that would otherwise be made to a rehabilitation innovation center under this subsection for purposes of covering the additional costs that are incurred by such centers in furnishing items and services to individuals under this title, conducting research, and providing medical training, and if the Secretary determines that such an increase is recommended, the amount of such increase that is needed to cover such additional costs. (ii)Authority to increase paymentsInsofar as the Secretary determines under clause (i) that there should be an increase in the prospective payment rate to rehabilitation innovation centers, the Secretary may provide on a prospective basis for an appropriate percentage increase in such rate.
(B)Rehabilitation innovation center defined
(i)In generalSubject to clause (iv), in this paragraph, the term rehabilitation innovation center means a rehabilitation facility that, determined as of the date of the enactment of this paragraph, is described in clause (ii) or clause (iii). (ii)Not-for-profitA rehabilitation facility described in this clause is a facility that—
(I)is classified as a not-for-profit entity under the Centers for Medicare & Medicaid Services 2010 Provider of Services file; (II)holds at least one Federal rehabilitation research and training designation for research projects on traumatic brain injury, spinal cord injury, or stroke rehabilitation research from the Rehabilitation Research and Training Centers or the Rehabilitation Engineering Research Center at the National Institute on Disability and Rehabilitation Research at the Department of Education;
(III)has a minimum Medicare case mix index of 1.1144 according to the IRF Rate Setting File for the Correction Notice for the Inpatient Rehabilitation Facility Prospective Payment System for Federal Fiscal Year 2012 (78 Fed. Reg. 59256); and (IV)has at least 300 Medicare discharges per year or at least 200 Medicaid discharges per year.
(iii)Government-ownedA rehabilitation facility described in this clause is a facility that— (I)is classified as a Government-owned institution under the Centers for Medicare & Medicaid Services 2010 Provider of Services file;
(II)holds at least one Federal rehabilitation research and training designation for research projects on traumatic brain injury, spinal cord injury, or stroke rehabilitation research from the Rehabilitation Research and Training Centers, the Rehabilitation Engineering Research Center, or the Model Spinal Cord Injury Systems at the National Institute on Disability and Rehabilitation Research at the Department of Education; (III)has a minimum Medicare case mix index of 1.1144 according to the IRF Rate Setting File for the Correction Notice for the Inpatient Rehabilitation Facility Prospective Payment System for Federal Fiscal Year 2012 (78 Fed. Reg. 59256); and
(IV)has a disproportionate share hospital (DSH) percentage of at least 0.6300 according to the IRF Rate Setting File for the Correction Notice for the Inpatient Rehabilitation Facility Prospective Payment System for Federal Fiscal Year 2012 (78 Fed. Reg. 59256). (iv)AuthorityThe Secretary may consider applications from inpatient rehabilitation facilities that are not described in clause (ii) or (iii) as of the date of the enactment of this paragraph but who are subsequently so described..
(b)Study and report to Congress on access to rehabilitation care in rural communities in States that do not have a rehabilitation innovation center
(1)StudyThe Secretary of Health and Human Services shall conduct a study on access by individuals (including, but not limited to, Medicare beneficiaries) to rehabilitation care in rural communities in States in which there is no rehabilitation innovation center (as defined in section 1886(j)(8)(B) of the Social Security Act, as added by subsection (a)). (2)ReportNot later than July 1, 2017, the Secretary of Health and Human Services shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 
 
